Title: Josephus B. Stuart to Thomas Jefferson, 26 January 1817
From: Stuart, Josephus Bradner
To: Jefferson, Thomas


          
            
              Sir.
              Washington, January 26th 1817
            
            On my departure from your hospitable mansion, I proceeded to Richmond, where I devoted a few days to an examination of the natural advantages & improvements of that City.—
            In my opinion, the time is not far distant, when Richmond will rank as the fourth City in our union. Her great water priviledges, particularly for mills, machinery &c together with her local situation, her vicinity to extensive coal mines, (becoming daily of more importance from the constant decrease of fuel in the Eastern states), & the enterprize,  intelligence & liberal  views of her citizens, must necessarily produce this result.
            I enclose you the memorial of Jenkins & others, relative to the Privateer Armstrong,—& also, the memorial of the ship owners & others of the City of New York, which is a complete demonstration of the correctness of the principles which you advanced, & so far as depended on your personal exertions, supported during your unparalelled political career.
            Had our Commercial men listened to those principles 10 years since, they would not now have presented such a memorial as the enclosed.—
            My dates from London are up to the 25th November. They represent the sufferings of all classes as unparalelled; some acts of violence had been committed by the mob in London; & the most alarming consequences were apprehended from all quarters of the Kingdom, in the course of the winter.
            With grateful recollections for your politeness during my stay with you;—an unshaken attachment to your political maxims;—and best wishes for your welfare & happiness, I have, the Honor, to be, most respectfully, your most obedient Servant.—
            J, B, Stuart.
          
          
            P.S. I shall not return to Albany ’till after the close of the present session of Congress.—
          
        